--------------------------------------------------------------------------------

Exhibit 10.3
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED
 
 
 
 
AWARD/CONTRACT
1. This Contract Is A Rated Order
Under DPAS (15 CFR 700)
†
Rating
DOA7
Page
              1
Of
         50
Pages
 

2.
Contract (Proc. Inst. Ident.) No.
3.
Effective Date
4.
Requisition/Purchase Request/Project No.
             
W15P7T-12-D-0015
     
SEE SCHEDULE
   





5.
Issued By
 
Code
W15P7T
6.
Administered By (If Other Than Item 5)
Code
S2101A

 
ARMY CONTRACTING CMD-APG
 
DCMA BALTIMORE
  CCAP - CCB   217 EAST REDWOOD STREET  
JEFFREY SCOTT (443)861-4943
  SUITE 1800  
6001 COMBAT DRIVE
  BALTIMORE     MD21202-3375  
ABERDEEN PROVING GRD, MD 21005-1846
                      e-mail address:        JEFF.SCOTT2@US.ARMY.MIL  
                           SCD C          PAS  NONE            ADP PT HQ0338

  7. Name And Address Of Contractor (No., Street, City, County, State and Zip
Code)    8. Delivery           COMTECH MOBILE DATACOM CORPORATION
     x FOB Origin       o Other (See Below)
      20430 CENTURY BLVD  
      GERMANTOWN, MD 20874 - 1202
   9. Discount For Prompt Payment          10. Submit Invoices Item
      TYPE BUSINESS: Large Business Performing in U.S.
   (4 Copies Unless Otherwise Specified)     †
12 Code
04NA3
 Facility Code
   To The Address Shown In:
 

11. Ship To/Mark For
Code  
12. Payment Will Be Made By
Code
HQ0338
    SEE SCHEDULE
DFAS-COLUMBUS CENTER
 
    SOUTH ENTITLEMENT OPERATIONS
      P.O. BOX 182264       COLUMBUS   OH     43218-2264      
1-800-756-4571            FAX 614-693-2224    
13. Authority For Using Other Than Full And Open Competition:
14. Accounting And Appropriation Data

x 10 U.S.C. 2304(c)( 1      ) o 41 U.S.C. 253(c)(              )    

  15A. Item No.   15B. Supplies/Services 15C. Quantity  15D. Unit
15E. Unit Price 15F. Amount  
SEE SCHEDULE
CONTRACT TYPE:
Firm-Fixed-Price
Cost-Plus-Fixed-Fee
KIND OF CONTRACT:
     Supply Contracts
     and Priced Orders
     Service Contracts
       
Contract Expiration Date: 2013MAR31
15G. Total Amount Of Contract      [image.jpg]
$0.00
16. Table Of Contents

(X)
Sec.
Description
Page(s)
(X)
Sec.
Description
Page(s)
   
Part I - The Schedule
     
Part II - Contract Clauses
 
X
A
 Solicitation/Contract Form
1
X
I
Contract Clauses
33
X
B
 Supplies or Services and Prices/Costs
4
Part III - List Of Documents, Exhibits, And Other Attachments
X
C
 Description/Specs./Work Statement
21
X
J
List of Attachments
50
X
D
 Packaging and Marking
22
Part IV - Representations And Instructions
X
E
 Inspection and Acceptance
23
 
K
Representations, Certifications, and
Other Statements of Offerors
 
X
F
 Deliveries or Performance
24
X
G
 Contract Administration Data
28
 
L
Instrs., Conds., and Notices to Offerors
 
X
H
 Special Contract Requirements
31
 
M
Evaluation Factors for Award
 
Contracting Officer Will Complete Item 17 Or 18 As Applicable

17. x Contractor's Negotiated Agreement (Contractor is required to sign this
document and return 2 signed copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)
18. o Award (Contractor is not required to sign this document.) Your offer on
Solicitation Number______________________ , including the additions or changes
made by you which additions or changes are set forth in full above, is hereby
accepted as to the items listed above and on any continuation sheets. This award
consummates the contract which consists of the following documents: (a) the
Government's solicitation and your offer, and (b) this award/contract. No
further contractual document is necessary.
19A. Name And Title Of Signer (Type Or Print)
20A. Name Of Contracting Officer
 
KEVONA ROBINSON
KEVONA.ROBINSON@US.ARMY.MIL (443)861-5069
19B. Name of Contractor
 
19c. Date Signed
 20B. United States Of America
 20C. Date Signed               By       By        
(Signature of person authorized to sign)
     
(Signature of Contracting Officer)
 

AUTHORIZED FOR LOCAL REPRODUCTION Standard Form 26 (Rev. 4/2008) Previous
edition is usable Prescribed By GSA - FAR (48 CFR) 53.214(a)

                                                                  
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 2 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION A - SUPPLEMENTAL INFORMATION
 
29 MAR 2012
 
CCAP-CCB
 
Comtech Mobile Datacom Corporation
ATTN: Mr. Charles McGraw
20430 Century Boulevard
Germantown, MD 20874-1202
 
SUBJECT: Letter Contract W15P7T-12-D-0015, Force XXI Battle Command Brigade and
Below (FBCB2) Systems 2012-2015 NOC Services, Antennas/Transceivers, Support
Hardware, Engineering/Repair, Intellectual Property License, and Telehousing
Services
 
Dear Mr. McGraw:
 
Reference is made to your Rough Order of Magnitude (ROM), dated 22 March 2012
and located in Section J, Attachment 0002, submitted in response to Letter
Solicitation W15P7T-12-R-0002 and emailed ROM Appendix to incorporate the price
of telehousing, dated 27 March 2012 and located in Section J, Attachment 0004.
This letter constitutes an Undefinitized Contract, entered into pursuant to 10
U.S.C. 2304(c)(1), FAR 6.302-1, Only One Responsible Source, and DFARS 217.7043
for the acquisition of services and supply items required to continue to operate
the FBCB2 networks to include: the provision of training, repair of existing
hardware, ensure the currency and capability of the satellite sub-systems,
Intellectual Property License, and hardware items for continued fielding of the
BFT-1 and MTS Networks as outlined in the subject Statement of Work dated 27
March 2012, which is located in Section J, Attachment 0001. This contract has a
twelve (12) month period of performance and two (2) twelve month option periods.
Requirements will be satisfied by the placement of orders; Firm Fixed Price
(FFP) basis for the Intellectual Property License, hardware items, and
telehousing services and Cost Plus Fixed Fee (CPFF) basis for services.
 
You are hereby directed, in accordance with FAR 52.216-23, Execution and
Commencement of Work, to immediately commence performance of work associated
with this letter contract. The requirement identified under Task Order 0001 of
this IDIQ contract satisfies the Governments minimum ordering requirement and is
funded at 100% for the Intellectual Property License fee and, for the other
items, at less than [*] of the Not-to-Exceed Price in accordance with DFARS
217.7404-4 Limitation on Obligations.
 
A Not-to-Exceed (NTE) Price of $80,730,903.00 has been set for this IDIQ
contract, subject to downward negotiation only. The Ceiling Price encompasses a
$10M software license fee to be paid annually, which is not subject to
negotiation. The payment of Intellectual Property License fees beyond this
contracts base period of performance is contingent upon the Governments exercise
of any optional period of period of performance. The terms relevant to the
software license fee are identified in the Intellectual Property License
Agreement located in Section J, Attachment 0003.
 
Definitization of this contractual document shall be in accordance with DFARS
252.217-7027 entitled Contract Definitization and FAR 52.216-24 entitled
Limitation of Government Liability.
 
Not-to-Exceed amounts are assigned to individual line items for administrative
purposes and should not be construed as establishing a ceiling for any discrete
line items, with the exception of the Intellectual Property Licensing fee.
 
Pursuant to FAR 52.216-23, please indicate your acceptance of the foregoing by
signing this letter and returning it with all supporting documentation to this
office.
 
Should you have any questions or concerns regarding this matter, contact Jeffrey
Scott at 443-861-4943 or the undersigned at 443-861-5069.



  picture [logo.jpg]


Accepted and Executed as of the date shown below:
 

Signature:  picture [logo2.jpg]  

 
____________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 3 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

 
Typed Name:
  Charles H. McGraw

 
Position of Officer:
  Contracts Manager

 
Company:
  Comtech Mobile Datacom Corporation

 
Date:
  29 March 2012

 
 
*** END OF NARRATIVE A0001 ***
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 4 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                        SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS      
                        0001  
SECURITY CLASS: Unclassified
                              0001AA  
INTELLECTUAL PROPERTY LICENSE FEE
        $ 10,000,000.00            
NOT TO EXCEED
  $ 10,000,000.00      
Annual Comtech Mobile Tracking and Messaging System Fee to facilitate operation
of FBCB2 Networks in accordance with the Commercial Intellectual Property
License Agreement located in Section J, Attachment 003.
                                     
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
          0002  
SECURITY CLASS: Unclassified
                                  0002AA  
NOC SUPPORT, ENGINEERING & REPAIR SERVICES
   
NOT TO EXCEED
    [*]                          
This line item is established for the ordering of services on a Cost Plus Fixed
Fee (CPFF) Term basis for Network Operation Center and Maintenance Support in
accordance with paragraphs 3.1, 3.2.1.2, 3.2.2, 3.2.3, 3.2.5, 3.2.6, 3.3, 3.4,
and 3.5 of the Statement of work dated 27 March 2012.
                                     
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Destination ACCEPTANCE: Destination              
                       
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                     
(End of narrative F00l)
                                  0003  
SECURITY CLASS: Unclassified
                                     
Contract Line Item Number (CLIN) 0003 is established for the ordering of
commercial hardware on a Firm
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 5 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                       
Fixed Price (FFP) basis in accordance with paragraphs 3.2.1 and 3.2.4 of the
Statement of work dated 27 March 2012.
                                 
(End of narrative B001)
                              0003AA  
MT-2012RSI TRANSCEIVER
  EA
NOT TO EXCEED
    [*]                          
Packaging and Marking
                 
PACKAGING/PACKING/SPECIFICATIONS:
                 
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                  LEVEL PACKING: Commercial                                    
 
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
             
FOB POINT: Origin
                                     
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                     
(End of narrative F00l)
                                  0003AB  
AVX-06-203 TRANSCEIVER
  EA
NOT TO EXCEED
    [*]                          
Packaging and Marking
                 
PACKAGING/PACKING/SPECIFICATIONS:
                 
ASTM D 3951 - 98
                  LEVEL PRESERVATION: Commercial                   LEVEL
PACKING: Commercial                                      
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                  
 
                 
FOB POINT: Origin
                                     
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                     
(End of narrative F00l)
                                  0003AC  
MT-2011E AIR TRANSCEIVER
  EA
NOT TO EXCEED
    [*]                          
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951 - 98
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 6 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                       
LEVEL PRESERVATION: Commercial
               
LEVEL PACKING: Commercial
                                 
Inspection and Acceptance
               
INSPECTION: Origin ACCEPTANCE: Origin
   
 
                               
FOB POINT: Origin
                 
 
                 
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                     
(End of narrative F00l)
                                  0003AD  
LOW NOISE AMPLIFIER (LNA)
  EA
NOT TO EXCEED
    [*]      
 
                 
Packaging and Marking
                 
PACKAGING/PACKING/SPECIFICATIONS:
                 
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                  LEVEL PACKING: Commercial                                    
 
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                  
 
                 
FOB POINT: Origin
                                     
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                     
(End of narrative F00l)
                                  0004  
SECURITY CLASS: Unclassified
                                  0004AA  
TELEHOUSING
   
NOT TO EXCEED
    [*]                          
This line item is established for the ordering of Telehousing services, on a
Firm Fixed Price (FFP) basis in accordance with paragraphs 3.6 of the Statement
of work dated 27 March 2012.
                                     
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
         

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 7 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                   
The ordering period shall be for a term of twelve months; from 1 April 2012
through 31 March 2013
                                 
(End of narrative F00l)
                                1001
SECURITY CLASS: Unclassified
               
 
              1001AA
INTELLECTUAL PROPERTY LICENSE FEE- OPT YR 1
        $ 10,000,000.00    
 
   
NOT TO EXCEED
  $ 10,000,000.00    
Annual Comtech Mobile Tracking and Messaging System Fee to facilitate operation
of FBCB2 Networks in accordance with the Commercial Intellectual Property
License Agreement located in Section J, Attachment 003.
               
 
               
(End of narrative B001)
                                 
Inspection and Acceptance
                INSPECTION: Origin ACCEPTANCE: Origin                          
      1002
SECURITY CLASS: Unclassified
                                1002AA
NOC SUPPT, ENGNRG & REPAIR SVCS - OPT YEAR 1
   
 
  $ ** NSP **                      
This line item is established for the ordering of services, in Option Year 1, on
a Cost Plus Fixed Fee (CPFF) Term basis for Network Operation Center and
Maintenance Support in accordance with paragraphs 3.1, 3.2.1.2, 3.2.2,
3.2.3, 3.2.5, 3.2.6, 3.3, 3.4, and 3.5 of the Statement of work dated 27
March 2012.
                                 
A Not- to- exceed price has not been establised for services acquired under this
UCA IDIQ option year 1 ordering period; however, the total contract value shall
not exceed the established Not-to-exceed price of $80,730,903. Upon negotiation
and definitization of this UCA IDIQ contract, a value will be established for
services orderable under option year 1.
                                 
(End of narrative B001)
                                 
Inspection and Acceptance
                INSPECTION: Destination ACCEPTANCE: Destination                
               

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 8 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                     
The ordering period shall be for a term of twelve months; from 1 April 2013
through 31 March 2014
                                 
(End of narrative F00l)
                              1003  
SECURITY CLASS: Unclassified
               
 
               
Contract Line Item Number (CLIN) 1003 is established for the ordering of
commercial hardware under option year 1 on a Firm Fixed Price (FFP) basis in
accordance with paragraphs 3.2.1 and 3.2.4 of the Statement of work dated 27
March 2012.
     
 
       
 
               
(End of narrative B001)
                              1003AA  
MT-2012RSI TRANSCEIVER - OPTION YEAR 1
  EA     [*]  
ESTIMATED
                                            Packaging and Marking              
    PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951-98
                  LEVEL PRESERVATION: Commercial                  
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
              FOB POINT: Origin                                      
The ordering period shall be for a term of twelve months; from 1 April 2013
through 31 March 2014
                                     
(End of narrative F001)
                                  1003AB   AVX - 06 - 203 TRANSCEIVER - OPTION
YEAR 1   EA     [*]  
ESTIMATED
                                           
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951-98
                 
LEVEL PRESERVATION: Commercial
                 
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                  
 
                 
FOB POINT: Origin
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 9 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                     
The ordering period shall be for a term of twelve months; from 1 April 2013
through 31 March 2014
                                 
(End of narrative F00l)
                              1003AC  
MT-2011E AIR TRANSCEIVER - OPTION YEAR 1
  EA     [*]  
ESTIMATED
                                            Packaging and Marking              
    PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951-98
                  LEVEL PRESERVATION: Commercial                  
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
              FOB POINT: Origin                                      
The ordering period shall be for a term of twelve months; from 1 April 2013
through 31 March 2014
                                     
(End of narrative F001)
                                  1003AD   LOW NOISE AMPLIFIER (LNA) - OPTION
YEAR 1   EA     [*]  
ESTIMATED
                                           
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951-98
                 
LEVEL PRESERVATION: Commercial
                 
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                  
 
                 
FOB POINT: Origin
                                     
The ordering period shall be for a term of twelve months; from 1 April
2013 through 31 March 2 014
                                     
(End of narrative F00l)
                                   1004   SECURITY CLASS: Unclassified          
                       

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 



  Reference No. of Document Being Continued Page 10 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                    1004AA  
TELEHOUSING - OPTION YEAR 1
   
NOT TO EXCEED
    [*]                          
This line item is established for the ordering of Telehousing services, in
Option Year 1, on a Firm Fixed Price (FFP) basis in accordance with paragraphs
3.6 of the Statement of work dated 27 March 2012.
                                     
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
             
The ordering period shall be for a term of twelve months; from 1 April 2013
through 31 March 2014
                                     
(End of narrative F001)
                                  2001  
SECURITY CLASS: Unclassified
                 
 
              2001AA  
INTELLECTUAL PROPERTY LICENSE FEE- OPT YR 2
        $ 10,000,000.00      
 
   
NOT TO EXCEED
  $ 10,000,000.00                          
Annual Comtech Mobile Tracking and Messaging System Fee to facilitate operation
of FBCB2 Networks in accordance with the Commercial Intellectual Property
License Agreement located in Section J, Attachment 003.
                 
 
                 
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
          2002  
SECURITY CLASS: Unclassified
                                  2002AA  
NOC SUPPT, ENGNRG & REPAIR SVCS - OPT YEAR 2
   
 
  $ ** NSP **                          
This line item is established for the ordering of services, in Option Year 2, on
a Cost Plus Fixed Fee (CPFF) Term basis for Network Operation Center and
Maintenance Support in accordance with paragraphs
3.1, 3.2.1.2, 3.2.2, 3.2.3, 3.2.5, 3.2.6, 3.3, 3.4,
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 11 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor :
COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                     
and 3.5 of the Statement of work dated 27 March 2012.
     
 
                         
A Not-to-exceed price has not been establised for services acquired under this
UCA IDIQ option year 2 ordering period; however, the total contract value shall
not exceed the established Not-to-exceed price of $80,730,903. Upon negotiation
and definitization of this UCA IDIQ contract, a value will be established for
services orderable under option year 2.
                                 
(End of narrative B001)
                                 
Inspection and Acceptance
                INSPECTION: Destination ACCEPTANCE: Destination                
                 
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                 
(End of narrative F001)
                              2003  
SECURITY CLASS: Unclassified
                                 
Contract Line Item Number (CLIN) 2003 is established for the ordering of
commercial hardware under option year 2 on a Firm Fixed Price (FFP) basis in
accordance with paragraphs 3.2.1 and 3.2.4 of the Statement of work dated 27
March 2012.
                                 
(End of narrative B001)
                              2003AA   MT-2012RSI TRANSCEIVER - OPTION YEAR 2  
EA     [*]   ESTIMATED                                              
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                 
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
              FOB POINT: Origin                                      
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                     
(End of narrative F001)
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 12 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
 
UNIT PRICE
 
AMOUNT
                  2003AB  
AVX-06-203 TRANSCEIVER - OPTION YEAR 2
  EA     [*]   ESTIMATED                                            
Packaging and Marking
                 
PACKAGING/PACKING/SPECIFICATIONS:
                 
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                 
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
             
FOB POINT: Origin
                                     
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                     
(End of narrative F001)
                                  2003AC  
MT-2011E AIR TRANSCEIVER - OPTION YEAR 2
  EA     [*]   ESTIMATED                                              
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                 
LEVEL PACKING: Commercial
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
              FOB POINT: Origin                                       
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                     
(End of narrative F001)
                                  2003AD   LOW NOISE AMPLIFIER (LNA) - OPTION
YEAR 2   EA     [*]   ESTIMATED                                            
Packaging and Marking
                  PACKAGING/PACKING/SPECIFICATIONS:                  
ASTM D 3951 - 98
                 
LEVEL PRESERVATION: Commercial
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 



  Reference No. of Document Being Continued
Page 13 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
 
AMOUNT
                       
LEVEL PACKING: Commercial
                 
 
                 
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
              FOB POINT: ORIGIN                                      
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                     
(End of narrative F001)
                                  2004  
SECURITY CLASS: Unclassified
                 
 
              2004AA  
TELEHOUSING - OPTION YEAR 2
   
NOT TO EXCEED
    [*]                          
This line item is established for the ordering of Telehousing services, in
Option Year 2, on a Firm Fixed Price (FFP) basis in accordance with paragraphs
3.6 of the Statement of work dated 27 March 2012.
                 
 
                 
(End of narrative B001)
                                     
Inspection and Acceptance
                  INSPECTION: Origin ACCEPTANCE: Origin                        
             
The ordering period shall be for a term of twelve months; from 1 April 2014
through 31 March 2015
                                     
(End of narrative F001)
                                  6000  
SECURITY CLASS: Unclassified
                                  6000AA  
PACKET SWITCH AND OPERATIONS LOG
  LO
 
                               
The Contractor shall submit Packet Switch and Operations Daily Log IAW SOW
Paragraph 3.1.1 & Data Item C00l, DI-MISC - 80711A. See Section J, Exhibit A.
                                     
(End of narrative B001)
                                 

_______________ 
 
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 14 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.
                      6000AB  
CCB DOCUMENTS
  LO                      
The Contractor shall submit CCB Documents IAW SOW Paragraph 3.5.1 & Data Item
C013, DI-MISC - 80711A. See Section J, Exhibit N.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6001  
SECURITY CLASS: Unclassified
                      6001AA  
SYSTEMS ACCEPTANCE TEST PROCEDURE
  LO
 
                   
The Contractor shall submit System Acceptance Test Procedures IAW SOW Paragraph
3.2.3 & Data Item C002, DI-NDTI-80603A/80566. See Section J, Exhibit B.
                         
(End of narrative B001)
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 15 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                       6001AB  
BAR CODE IDENTIFICATION REPORT
  LO                      
The Contractor shall submit the Bar Code Identification Report IAW SOW Paragraph
3.2.4.2 & Data Item C003, DI-NDTI-80809B. See Section J, Exhibit C.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6002  
SECURITY CLASS: Unclassified
                      6002AA  
VERSION DESCRIPTION DOCUMENT
  LO
 
                   
The Contractor shall submit the Version Description Document IAW SOW Paragraph
3.2.6 & Data Item C004, DI­ - IPSC-81442. See Section J, Exhibit D.
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 16 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
(End of narrative B001)
                         
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                       6002AB  
SOFTWARE TEST PLAN & VERIFICATION MATRIX
  LO                      
The Contractor shall submit the Software Test Plan and Verification Matrix IAW
SOW Paragraph 3.2.6 & Data Item C005, DI-IPSC-81439A. See Section J, Exhibit E.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6002AC  
SOFTWARE TEST PROCEDURES
  LO
 
                   
The Contractor shall submit the Software Test Procedures IAW SOW Paragraph 3.2.6
& Data Item C006, DI-IPSC-81439A. See Section J, Exhibit F.
                         
(End of narrative B001)
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 17 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                       6002AD  
SOFTWARE TEST REPORT
  LO                      
The Contractor shall submit the Software Test Report IAW SOW Paragraph 3.2.6 &
Data Item C007, DI-IPSC- 81438A. See Section J, Exhibit G.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6003  
SECURITY CLASS: Unclassified
                      6003AA  
MEETING MINUTES
  LO
 
                   
The Contractor shall submit the Meeting Minutes IAW SOW Paragraph 3.3.1 & Data
Item C008, DI-ADMIN-81505. See Section J, Exhibit H.
                         
(End of narrative B001)
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 18 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                       6004  
SECURITY CLASS: Unclassified
                      6004AA  
CONTRACT STATUS REPORT
  LO                      
The Contractor shall submit the Contract Status Report IAW SOW Paragraph
3.2.2, 3.3, 3.3.2, 3.3.3 & Data Item C009, DI-MGMT-80368A. See Section J,
Exhibit J.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6004AB  
CONTRACT FINANCIAL REPORT
  LO
 
                   
The Contractor shall submit the Contract Financial Report IAW SOW Paragraphs
3.3.2 and 3.3.3 & Data Item C010, IAW DI-MGMT-81466A. See Section J, Exhibit K.
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 19 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
(End of narrative B001)
                         
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                       6004AC  
CONTRACT WORK BREAKDOWN STRUCTURE
  LO                      
The Contractor shall submit the Contract Work Breakdown Structure (CWBS) IAW SOW
Paragraph 3.0 & Data Item C011, DI-MGMT-81334D. See Section J, Exhibit L.
                         
(End of narrative B001)
                         
Packaging and Marking
                         
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
      FOB POINT:                           SHIP TO:             (Y00000)  
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.              
        6005  
SECURITY CLASS: Unclassified
                      6005AA  
CONTRACTOR MANPOWER REPORTING
  LO
 
                   
The Contractor shall submit Contractor Manpower Report IAW SOW Paragraph 3.3.4
& Data Item C012, DI­-FNCL-81566C. See Section J, Exhibit M.
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 20 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

ITEM NO
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
                 
(End of narrative B001)
                         
Packaging and Marking
           
 
           
Inspection and Acceptance
            INSPECTION: Destination ACCEPTANCE: Destination                    
     
FOB  POINT:
                         
SHIP TO:
            (Y00000)   SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE
FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION.                                                                    
                                                                               
                                                                               
                                                 
 
                     

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued
Page 21 of 50
CONTINUATION SHEET       PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of
Offeror or Contractor : COMTECH MOBILE DATACOM CORPORATION

 
SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
See attachment 0001
 


*** END OF NARRATIVE C0001 ***
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 22 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION D - PACKAGING AND MARKING
 

 
Regulatory Cite
 
Title
  
Date
               
D-1
52.7026
 
CONFIDENTIAL OR SECRET MATERIEL/DOCUMENTS--METHOD OF TRANSMISSION
 
NOV/1996
 

 
(a) Materiel will be packed to conceal it properly and to avoid suspicion as to contents, and to reach destination
in
satisfactory condition. Internal markings or internal packaging will clearly indicate the classification.
NO NOTATION TO INDICATE CLASSIFICATION APPEAR ON EXTERNAL MARKINGS (EXTERIOR
CONTAINERS). (See Chapter 4 of the Industrial Security Manual for Safeguarding
Classified Information (DoD 5220.22M)).
 
(b) Documents will be enclosed in two opaque envelopes or covers. The inner
envelope or cover containing the documents being transmitted will be addressed,
return addressed, and sealed. The classification of the documents being
transmitted will be clearly marked on the front and back of the inner container.
The classified documents will be protected from direct contact with the inner
cover by a cover sheet or by folding inward. For SECRET documents, a receipt
form identifying the addresser, addressee, and documents will be enclosed in the
inner envelope. CONFIDENTIAL documents will be covered by a receipt only when
the sender deems it necessary. The inner envelope or cover will be enclosed in
an opaque outer envelope or cover. The classification markings of the inner
envelope should not be detectable. The outer envelope will be addressed, return
addressed, and sealed. NO CLASSIFICATION MARKINGS WILL APPEAR ON THE OUTER
ENVELOPE OR COVER. (See Chapter 5, Section 4, of the Industrial Security Manual
for Safeguarding Classified Information (DoD 5220.22M)).
 
(End of clause)
 
D-2
52.7043
STANDARD PRACTICE FOR COMMERCIAL PACKAGING
APR/1999
 

 
Commercial packaging of drawings, test reports, software, and other data items
shall be in accordance with ASTM D 3951-98. Hardware deliverables shall also be
packaged in accordance with ASTM D 3951-98. All packages shall be marked in
accordance with MIL-STD-129 (a waiver-free document). Bar Code Markings are
required IAW ANSI/AIM-BC1, Uniform Symbology Specification Code 39 and
MIL-STD-129. Intermediate packaging is required to facilitate handling and
inventory control whenever the size of the unit package is 64 cubic
inches or less.
Unit packs requiring intermediate packing shall be packed in quantities governed by the following:
 
 
a.
Maximum of 100 unit packs per intermediate container.

 
b.
Maximum net load of 40 pounds.

 
c.
Maximum size of 1.5 cubic feet with at least two dimensions not exceeding 16
inches

 
Unless otherwise specified, shipments shall be unitized into a single load that
can be handled as a unit throughout the distribution system. The supplier is
responsible for performing package testing as specified in ASTM D 3951-98. The
government reserves the right to perform any of the tests.
 
Copies of ASTM D 3951-98 are available from the:
 

 
American Society for Testing and Materials
 
100 Barr Harbor Drive
 
West Conshohocken, PA 19248-2959.

 
D-3
52.7047
BAR CODE MARKING
OCT/2001
 

 
Bar Code Markings are required for all items except unwrapped tires, items
without an NSN, and local purchase items in accordance with MIL-STD-129,
Standard Practice for Military Marking, and ANSI-AEM-BC 1, Uniform Symbology
Specification Code 39.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 23 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION E - INSPECTION AND ACCEPTANCE
 

 
Regulatory Cite
 
Title
 
Date
 
E-1
52.246-2
 
INSPECTION OF SUPPLIES--FIXED-PRICE
 
AUG/1996
 
E-2
52.246-4
 
INSPECTION OF SERVICES--FIXED-PRICE
 
AUG/1996
 
E-3
52.246-5
 
INSPECTION OF SERVICES--COST-REIMBURSEMENT
 
APR/1984
 
E-4
52.246-16
 
RESPONSIBILITY FOR SUPPLIES
 
APR/1984
 

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 24 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION F - DELIVERIES OR PERFORMANCE
 

 
Regulatory Cite
 
Title
  
Date
 
F-1
52.242-15
 
STOP-WORK ORDER
 
AUG/1989
 
F-2
52.247-29
 
F.O.B. ORIGIN
 
FEB/2006
 
F-3
52.247-55
 
F.O.B. POINT FOR DELIVERY OF GOVERNMENT-FURNISHED PROPERTY
 
JUN/2003
 
F-4
252.211-7003
 
ITEM IDENTIFICATION AND VALUATION (JUN 2011) -- ALTERNATE I (DEC 2011)
 
DEC/2011
               
F-5
252.211-7003  
ITEM IDENTIFICATION AND VALUATION
 
JUN/2011
 

 
(a) Definitions. As used in this clause
 
"Automatic identification device" means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.
 
"Concatenated unique item identifier" means
 
(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or
 
(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.
 
"Data qualifier" means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.
 
"DoD recognized unique identification equivalent" means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at http://www.acq.osd
mil/dpap/pdi/uid/iuid_equivalents.html.
 
"DoD unique item identification" means a system of marking items delivered to
DoD with unique item identifiers that have machine­-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.
 
"Enterprise" means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.
 
"Enterprise identifier" means a code that is uniquely assigned to an enterprise
by an issuing agency.
 
"Governments unit acquisition cost" means
 
(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;
 
(2) For cost-type or undefinitized line, subline, or exhibit line items, the
Contractors estimated fully burdened unit cost to the Government at the time of
delivery; and
 
(3) For items produced under a time-and-materials contract, the Contractors
estimated fully burdened unit cost to the Government at the time of delivery.
 
"Issuing agency" means an organization responsible for assigning a globally
unique identifier to an enterprise (e.g., Dun & Bradstreet's Data Universal
Numbering System (DUNS) Number, GSl Company Prefix, Allied Committee 135 NATO
Commercial and Government Entity (NCAGE)/Commercial and Government Entity (CAGE)
Code, or the Coded Representation of the North American Telecommunications
Industry Manufacturers, Suppliers, and Related Service Companies (ATIS-0322000)
Number), European Health Industry Business Communication Council (EHIBCC) and
Health Industry Business Communication Council (HIBCC)), as indicated in the
Register of Issuing Agency Codes for ISO/IEC 15459, located at
http://www.nen.nl/web/Normen-ontwikkelen/ISOIEC-15459-Issuing-Agency-Codes.htm.
 
"Issuing agency code" means a code that designates the registration (or
controlling) authority for the enterprise identifier. "Item" means a single
hardware article or a single unit formed by a grouping of subassemblies,
components, or constituent parts.
 
"Lot or batch number" means an identifying number assigned by the enterprise
to a designated group of items, usually referred to as either a lot or a batch,
all of which were manufactured under identical conditions.


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 25 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
"Machine-readable" means an automatic identification technology media, such as
bar codes, contact memory buttons, radio frequency identification, or optical
memory cards.
 
"Original part number" means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form,
fit, function, and interface.
 
"Parent item" means the item assembly, intermediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.
 
"Serial number within the enterprise identifier" means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.
 
"Serial number within the part, lot, or batch number" means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.
 
"Serialization within the enterprise identifier" means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.
 
"Serialization within the part, lot, or batch number" means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.
 
"Unique item identifier" means a set of data elements marked on items that is
globally unique and unambiguous. The term includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.
 
"Unique item identifier type" means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.
 
(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.
 
(c) Unique item identifier.
 
(1) The Contractor shall provide a unique item identifier for the following:
 
(i) All delivered items for which the Governments unit acquisition cost is
$5,000 or more.
 
(ii) The following items for which the Governments unit acquisition cost is less
than $5,000:
 
Contract Line,
 
Subline, or
 
Exhibit Line Item Number                          Item Description
 
ALL HARDWARE ITEMS IDENTIFIED IN THE SCHEDULE
 
(iii) Subassemblies, components, and parts embedded within delivered items as
specified in Attachment Number -3-.
 
(2) The unique item identifier and the component data elements of the DoD unique
item identification shall not change over the life of the item.
 
(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that
 
(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:
 
(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.
 
(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 26 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC
International Standard 15434), in accordance with the Air Transport Association
Common Support Data Dictionary; and
 
(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology Transfer Syntax for High Capacity Automatic Data Capture
Media.
 
(4) Unique item identifier.
 
(i) The Contractor shall
 
(A) Determine whether to
 
(1) Serialize within the enterprise identifier;
 
(2) Serialize within the part, lot, or batch number; or
 
(3) Use a DoD recognized unique identification equivalent; and
 
(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; DoD recognized unique identification equivalent; and
for serialization within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph (c)(1) of this
clause, based on the criteria provided in the version of MIL-STD-130,
Identification Marking of U.S. Military Property, cited in the contract
Schedule.
 
(ii) The issuing agency code
 
(A) Shall not be placed on the item; and
 
(B) Shall be derived from the data qualifier for the enterprise identifier.
 
(d) For each item that requires unique item identification under paragraph
(c)(1) (i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:
 
(1)  Unique item identifier.
 
(2) Unique item identifier type.
 
(3) Issuing agency code (if concatenated unique item identifier is used).
 
(4) Enterprise identifier (if concatenated unique item identifier is used).
 
(5) Original part number (if there is serialization within the original part
number).
 
(6) Lot or batch number (if there is serialization within the lot or batch
number).
 
(7) Current part number (optional and only if not the same as the original part
number).
 
(8) Current part number effective date (optional and only if current part number
is used).
 
(9) Serial number (if concatenated unique item identifier is used).
 
(10) Governments unit acquisition cost.
 
(11) Unit of measure.
 
(e) For embedded subassemblies, components, and parts that require DoD unique
item identification under paragraph (c)(1) (iii) of this clause, the Contractor
shall report as part of, or associated with, the Material Inspection and
Receiving Report specified elsewhere in this contract, the following
information:
 
(1) Unique item identifier of the parent item under paragraph (c)(1) of this
clause that contains the embedded subassembly, component, or part.
 
(2) Unique item identifier of the embedded subassembly, component, or part.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 27 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
(3) Unique item identifier type.**
 
(4) Issuing agency code (if concatenated unique item identifier is used).**
 
(5) Enterprise identifier (if concatenated unique item identifier is used).**
 
(6) Original part number (if there is serialization within the original part
number).**
 
(7) Lot or batch number (if there is serialization within the lot or batch
number).**
 
(8) Current part number (optional and only if not the same as the original part
number).**
 
(9) Current part number effective date (optional and only if current part number
is used).**
 
(10) Serial number (if concatenated unique item identifier is used).**
 
(11) Description.
 
** Once per item.
 
(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
 
http://www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html.
 
(g) Subcontracts. If the Contractor acquires by subcontract, any item(s) for
which unique item identification is required in accordance with paragraph (c)(1)
of this clause, the Contractor shall include this clause, including this
paragraph (g), in the applicable subcontract(s) .
 
(End of clause)
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 28 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION G - CONTRACT ADMINISTRATION DATA
 

 
Regulatory Cite
 
Title
 
Date
               
G-1
52.6076
 
ARMY ELECTRONIC INVOICING AND RECEIVING REPORT INSTRUCTIONS (WIDE AREA WORK
FLOW) (OCT 2007)
 
OCT/2007
 

 
To implement DFARS 252.232-7003, ELECTRONIC SUBMISSION OF PAYMENT REQUESTS,
CECOM Life Cycle Management Command uses Wide Area Workflow Receipt and
Acceptance (WAWF-RA) to electronically process vendor requests for payments.
This application allows DoD vendors to submit and track invoices and
receipt/acceptance documents electronically.
 
The Contractor may submit a payment request using other than WAWF-RA only when:
 
(i)                The Contracting Officer authorizes use of another electronic
form.  With such authorization,  the Contractor and the Contracting Officer
shall agree to a plan, which shall include a timeline, specifying when the
contractor will transfer to WAWF-RA; or
 
(ii)               The Department of Defense
 (DoD) is unable to receive a payment request in electronic form ; or
 
(iii))            The Contracting Officer administering  the contract for
payment has determined,  in writing, that electronic submission would be unduly
burdensome to the contractor. In such cases, the Contractor  shall include a
copy of the Contracting Officers determination  with each request for payment.
 
Contractor shall submit payment using the following method(s):
 
x
Wide Area Workflow  (WAWF) (see instructions below)

o
Other  (please specify)                                                                      

 
Defense Finance and Accounting Service (DFAS) POC DFAS -
Columbus Customer Service and Phone: (800) 756-4571
 
The Contractor is required to use WAWF-RA when processing invoices and payments,
including receiving reports, under this order. DoD officials receiving payment
requests in electronic form shall process the payment requests in electronic
form. Any supporting documentation necessary for payment, such as receiving
reports, contracts, contract modifications, and required certifications, also
shall be processed in electronic form. Scanned documents are acceptable for
processing supporting documentation other than receiving reports and other forms
of acceptance in accordance with DFARS 232.7002(b).
 
The Contractor shall (i) register to use WAWF-RA at https://wawf.eb.mil, and
(ii) ensure an electronic business point of contact (POC) is designated in the
Central Contractor Registration site at http://www.ccr.gov within ten (10)
calendar days after award of this contract/purchase order. All questions
relating to system setup and vendor training can be directed to the Army WAWF
help desk at 1-866-598-3560. Web-based training for WAWF is also available at
\*HYPERLINK "http://www.wawftraining.com/" http://www.wawftraininq.com.
 
WAWF Instructions:
 
Questions concerning payments should be directed to the DFAS - Columbus at
CCO.VPIS-MOCAS@DFAS.MIL or faxed to 866-473-5429. Please have your contract
number/purchase order ready when calling about payments.
 
You can easily access payment and receipt information using the DFAS web site at
http://www.dfas.mil/money/vendor. Your contract number/purchase order or invoice
number will be required to inquire about the status of your payment.
 
The following codes and information will be required to assure successful flow
of WAWF documents.
 
TYPE OF DOCUMENT
 
o
Commercial Item Financing

o
Construction Invoice

x
Invoice and Receiving Report (Combination) (HARDWARE)

o
Invoice as 2-in-1 (Services Only)

o
Performance Based Payment

o
Progress Payment

x
Cost Voucher (SERVICES)

o
Receiving Report With Unique Identification (UID) Data



 
CAGE CODE :
             04NA3

ISSUE BY DODAAC
W15P7T

ADMIN BY DODAAC
S2101A

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 29 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
INSPECT BY DODAAC:
Hardware: S2101A
Services: W15GK8

 
ACCEPT BY DODAAC:
Hardware: S2101A
Services: W15GK8

 

SHIP TO  DODAAC:
Haredware: As specified on individual order
Services: W15GK8

 

PAYMENT OFFICE FISCAL STATION CODE: W9017H

 
EMAIL POINTS OF CONTACT LISTING:
 

INSPECTOR: 
Hardware: Not available
Services: John.J.Balabanick.mil@mail.mil

 

ACCEPTOR:
Hardware: Not available
Services: John.J.Balabanick.mil@mail.mil

 

RECEIVING OFFICE POC:
 
Hardware: As specified on individual order
Services: John.J.Balabanick.mil@mail.mil

 

CONTRACT ADMINISTRATOR: Linda.Hirsch@dcma.mil

 

CONTRACTING OFFICER: Kevona.Robinson@us.army.mil

 

ADDITIONAL CONTACTS: N/A

 

For more information contact: Jeffrey.d.Scott52.civ@mail.mil

 
G- 2
52.7027
PLACE OF PERFORMANCE AND SHIPPING POINT
DEC/1987
 

1. The work called for herein will be performed by the contractor at the following location(s):
 

 
Location of Final Manufacture: -1-
      (City, County, State)        
Packaging and Packing: -2-
      (City, County, State)        
Shipping Point (at or near): -3-
     
(Street Address, City, State, Zip Code)
       
Producing facilities: -4-
     
(Owner, Street Address, City, State, Zip Code)
       
Operator: -5-
     
(Operator, Street Address, City, State, Zip Code)
      Contractor's office which will receive payment, supervise and administer
the contract:                        -6-       (Street Address, City, State)

 
2. Contractor's  address on the face page of the contract will be considered as
the location of any of the above elements which are not completed to indicate a
different address.
 
3. UNCLASSIFIED CONTRACTS. Unless the prior written approval of the Procuring
Contracting Officer (PCO) is obtained, the contractor shall not change the
specified place of manufacture, packaging and packing, shipping point and/or
producing facilities. Additionally, if such a change is made, the Government
shall have the right to deduct from the contract price any increased costs
(shipping, administration, etc.) which the Government may incur as a result of
the change as well as any savings (labor costs, etc.) that the Government may be
entitled to under the Changes clause.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 30 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
4. CLASSIFIED CONTRACTS AND ANY CONTRACT THE PERFORMANCE OF WHICH WILL REQUIRE
ACCESS TO CLASSIFIED INFORMATION OR MATERIAL. Unless the written approval of the
Contracting Officer is obtained in advance, performance under this contract may
not be carried on in any plant or factory other than that specified in paragraph
1 of this clause.
 
G- 3
52.7050
ADMINISTRATIVE DATA/INSTRUCTIONS TO PAYING OFFICE
MAR/1999
 

 
Project Designation: Force XXI Battle Command Brigade and Below (FBCB2) Systems
2012-2015 NOC Services, Antennas/Transceivers, Support Hardware,
Engineering/Repair Intellectual Property License and Telehousing Services
 
Initiating Activity: PM Force XXI Battle Command Brigade and Below
(Item/Project Manager)
 
Controlled Item Report Requirements:See Data Item Exhibits in Section J
 
Invoice Address: See block 12 of the cover page
 
INSTRUCTIONS TO PAYING OFFICE:
 

 
a.
The Purchasing Office representative is:

 
Name: Kevona Robinson
 
Organization Code: CCAP-CCB
 
Telephone Area Code and No. : (443) 861-5069
 
DSN/Autovon No. : 848-5069
 
b. Payment will be made by the office designated in Block 12 of Standard Form
26, Block 25 of Standard Form 33, Block 15 of DD Form 1155, or Block 18a of
Standard Form 1449. In the case of cost reimbursement type contracts, vouchers
should be submitted directly to the cognizant Defense Contract Audit
Agency (DCAA). Upon request, the Administrative Contracting Officer (ACO) will
furnish the address of the cognizant DCAA. For other type contracts, the invoice
should be forwarded directly to the designated paying office.
 
c. See FAR 52.232-33, Mandatory Information for Electronic Funds Transfer
Payment. If payment is not available via electronic transfer then payment to the
contractor shall be mailed to the following address (if other than the address
shown on SF-26, SF-33 or DD Form 1155):
 
Name: N/A


Address: N/A
(City, State, Zip Code)
 
UNIT OF PURCHASE: Due to automation, when shipping or billing for the item(s)
under this contract, the unit of purchase set forth in the Schedule, Section B,
for each item must be used; e.g., if the quantity column indicates '144' for the
item and the unit of purchase column indicates 'ea', the system will reject
shipping and billing documents which indicate '1 gross'.
 
NOTE TO PAYING OFFICE: To properly match disbursements with their corresponding
receiving/acceptance document, the paying office shall ensure that the
invoice/voucher is disbursed from only those accounting classification reference
numbers (ACRNs) and their corresponding subline item numbers (SLINs) indicated
on the invoice/voucher, acceptance statement or receiving report.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 31 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION H - SPECIAL CONTRACT REQUIREMENTS
 

 
Regulatory Cite
 
Title
  
Date
               
H-1
52.6110
 
MANDATORY USE OF CONTRACTOR TO GOVERNMENT ELECTRONIC MAIL 
 
FEB/2011
 

 
(a) Unless exempted by the Contracting Officer in writing, communications after
contract award shall be transmitted via electronic mail(e-mail). This shall
include all communication between the Government and the contractor except for
classified information, formal solicitations, and proposals. A return receipt
will be used by the sender as proof of the successful delivery of the message
and any attachments. When authorized by the Contracting Officer, the Army Single
Face to Industry (ASFI) or other site may be utilized as an alternate means of
electronic communication.
 
(b) ASFI, located at https://acquisition.army.mil/asfi/, will be used for
posting solicitations and receiving contractor proposals and other documents and
questions pertaining to the solicitation. When the Government posts a notice
utilizing ASFI, that notice will also transmit to Federal Business
Opportunities. Specific ASFI proposal submission guidelines are located in the
Bid Response System (BRS) Users Guide located at:
https://acquisition.army.mil/asfi/ASFI_FAQ.cfm. For contracting related
assistance please contact your Contract Specialist/Contracting Officer
representative. For ASFI technical assistance please email the ASFI help desk at
\*HYPERLINK "mailto:ASFI@conus.army.mil"ASFI@conus.army.mil. When deemed
appropriate by the Contracting Officer, procurement sensitive information, such
as For Official Use Only (FOUO) documentation, may be placed in a secure
document library of a solicitation with restricted access only. For formal
source selections, the Army Contracting Command (ACC) Aberdeen Proving Grounds
(APG) Command, Control, Communications, Computers, Intelligence, Surveillance
and Reconnaissance (C4ISR), Acquisition Source Selection Interactive Support
Tool (ASSIST) may be utilized. Since Items for Negotiation (IFNs) are done
utilizing ASFI and transmitted through the Interactive Business Opportunities
Page (IBOP) offerors will need an IBOP account to view IFNs.
Classified information shall not be posted to the IBOP under any circumstances.
Classified information shall be handled in accordance with AR 380-5, Department
of the Army Information Security Program.
 
(c) The format for all communication shall be compatible with the following:
Microsoft Office (2007 or earlier versions) family of products: Word, EXCEL,
Outlook, Power Point, etc.
Internet Explorer (version 6)
Adobe Acrobat Reader (pdf)
Windows Media Player
 
(d) When submitting documents via ASFI, up to five files can be uploaded at one
time. The combined size of the 5 files cannot exceed 10 MB. Break the
attachments into smaller files or use the upload utility multiple times if the
file exceeds the 10 MB size limit. Use of special characters occupying the first
digit or character of the file name will result in viewing problems for
attachments.
 
(e) The following examples include, but are not limited to, the types of
communication that may be transmitted via ASFI:
Presolicitation Notices
Sources Sought Notices
Solicitations
Award Notices
 
(f) The Government reserves the right to upgrade its commercial software
applications at any time during the life of the contract. Backward compatibility
of software applications shall be maintained by all parties throughout the life
of the contract.
 
(g) Upon award, the Contractor shall provide the Contracting Officer with a list
of e-mail addresses for all administrative and technical personnel assigned to
this contract. If known, the contractor shall also furnish the e-mail addresses
of the Administrative Contracting Officer, Defense Finance & Accounting
Service (DFAS) and Defense Contract Audit Agency (DCAA) cognizant personnel.
Upon receipt of the contract, all recipients are required to forward their email
address, name, title, office symbol, contract number, telephone number and fax
number to the Contracting Officer's e-mail address listed below:
 
The Contracting Officer's e-mail address is: Kevona.Robinson@us.army.mil
The Contract Specialist's e-mail address 1s: Jeffrey.d.Scott52.civ@mail.mil
The Technical Points of Contact's e-mail addresses are:
 
Services (Primary): Robert.J.Verhoven.civ@mail.mil
Services (Alternate): John.J.Balabanick.mil@mail.mil
 
Hardware (Primary): Robert.J.Verhoven.civ@mail.mil
Hardware (Alternate1): Dominic.Satili.civ@mail.mil
Hardware (Alternate 2): James.I.Carver2.civ@mail.mil
 
(End of clause)


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 32 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
H-10
 
The use of the Comtech Mobile Tracking and Monitoring System will be governed by
the attached Comtech Mobile Tracking and Monitoring System Use Agreement (in
Section J, Attachment 0003 of the Contract).
 
*** END OF NARRATIVE H000l ***
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 33 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION I - CONTRACT CLAUSES
I-0 Commercial Item Clause Applicability
 
This contract provides for the acquisition of supplies and services to include
those of commercial items. Commercial item designation has been placed on CLINs
0001, 0003, 0004, 1001, 1003, 1004, 2001, 2003, and 2004. CLINs 0001, 1001, and
2001 provide for the use of Comtech Mobile Tracking and Monitoring System and
are governed by the Commercial Intellectual Property License Agreement located
in Section J, Attachment 0003. CLINs 0003, 1003, and 2003 and provide for the
aquisition of commercial hardware. CLINs 0004, 1004, and 2004 provide for the
acquisition commercial telehousing services. The aforementioned CLINs and any
related SLINs shall be bound by the terms of the following commercial item
clauses:
 
52.212-4              01 - FEB-2012 CONTRACT TERMS AND CONDITIONS--COMMERCIAL
ITEMS
 
52.212-5              01 - FEB-2012 CONTRACT TERMS AND CONDITIONS REQUIRED TO
IMPLEMENT STATUTES OR EXECUTIVE ORDERS -- COMMERCIAL ITEMS
 
252.212-7001      01 - JAN-2012 CONTRACT TERMS AND CONDITIONS REQUIRED TO
IMPLEMENT STATUTES OR EXECUTIVE ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF
COMMERCIAL ITEMS
 
***  END OF NARRATIVE I0001 ***
 

 
Regulatory Cite
 
Title
   
Date
 
I-1
52.202-1  
DEFINITIONS
 
JAN/2012
 
I-2
52.203-3  
GRATUITIES
   APR/1984  
I-3
52.203-5  
COVENANT AGAINST CONTINGENT FEES
 
APR/1984
 
I-4
52.203-6  
RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT
   SEP/2006  
I-5
52.203-7  
ANTI-KICKBACK PROCEDURES
   OCT/2010  
I-6
52.203-8  
CANCELLATION, RECISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY
   JAN/1997  
I-7
52.203-10  
PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY
 
JAN/1997
 
I-8
52.203-12  
LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS
 
OCT/2010
 
I-9
52.204-4  
PRINTED OR COPIED DOUBLE-SIDED ON POSTCONSUMER FIBER CONTENT PAPER
 
MAY/2011
 
I-10
52.204-7  
CENTRAL CONTRACTOR REGISTRATION
 
FEB/2012
 
I-11
52.209-6  
PROTECTING THE GOVERNMENT'S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT
 
DEC/2010
 
I-12
52.211-15  
DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS
 
APR/2008
 
I-13
52.212-4  
CONTRACT TERMS AND CONDITIONS--COMMERCIAL ITEMS
 
FEB/2012
 
I-14
52.215-2  
AUDIT AND RECORDS--NEGOTIATIONS
 
OCT/2010
 
I-15
52.215-8  
ORDER OF PRECEDENCE--UNIFORM CONTRACT FORMAT
 
OCT/1997
 
I-16
52.215-10  
PRICE REDUCTION FOR DEFECTIVE CERTIFIED COST OR PRICING DATA
 
FEB/2012
 
I-17
52.215-12  
SUBCONTRACTOR CERTIFIED COST OR PRICING DATA
 
OCT/2010
 
I-18
52.216-8  
FIXED FEE
 
JUN/2011
 
I-19
52.216-26  
PAYMENTS OF ALLOWABLE COSTS BEFORE DEFINITIZATION
 
DEC/2002
 
I-20
52.219-8  
UTILIZATION OF SMALL BUSINESS CONCERNS
 
JAN/2011
 
I-21
52.219-9  
SMALL BUSINESS SUBCONTRACTING PLAN (JAN 2011) -- ALTERNATE II (OCT 2001)
 
OCT/2001
 
I-22
52.219-9  
SMALL BUSINESS SUBCONTRACTING PLAN
 
JAN/2011
 
I-23
52.219-16  
LIQUIDATED DAMAGES--SUBCONTRACTING PLAN
 
JAN/1999
 
I-24
52.222-20  
WALSH-HEALEY PUBLIC CONTRACTS ACT
 
OCT/2010
 
I-25
52.222-21  
PROHIBITION OF SEGREGATED FACILITIES
 
FEB/1999
 
I-26
52.222-26  
EQUAL OPPORTUNITY
 
MAR/2007
 
I-27
52.222-35  
EQUAL OPPORTUNITY FOR VETERANS
 
SEP/2010
 
I-28
52.222-36  
AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES
 
OCT/2010
 
I-29
52.222-50  
COMBATING TRAFFICKING IN PERSONS
 
FEB/2009
 
I-30
52.223-6  
DRUG-FREE WORKPLACE
 
MAY/2001
 
I-31
52.225-13  
RESTRICTIONS ON CERTAIN FOREIGN PURCHASES
 
JUN/2008
 
I-32
52.227-1  
AUTHORIZATION AND CONSENT
 
DEC/2007
 
I-33
52.227-2  
NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT
 
DEC/2007
 
I-34
52.227-3  
PATENT INDEMNITY
 
APR/1984
 
I-35
52.227-9  
REFUND OF ROYALTIES
 
APR/1984
 
I-36
52.229-3  
FEDERAL, STATE, AND LOCAL TAXES
 
APR/2003
 
I-37
52.232-1  
PAYMENTS
 
APR/1984
 
I-38
52.232-8  
DISCOUNTS FOR PROMPT PAYMENT
 
FEB/2002
 
I-39
52.232-11  
EXTRAS
 
APR/1984
 
I-40
52.232-17  
INTEREST
 
OCT/2010
 
I-41
52.232-20  
LIMITATION OF COST
 
APR/1984
 

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 34 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 

 
Regulatory Cite
 
Title
 
Date
 
I- 42
52.232-22
 
LIMITATION OF FUNDS
 
APR/1984
 
I- 43
52.232-25
 
PROMPT PAYMENT (OCT 2008) - ALTERNATE I (FEB 2002)
 
FEB/2002
 
I- 44
52.232-33
 
PAYMENT BY ELECTRONIC FUNDS TRANSFER--CENTRAL CONTRACTOR REGISTRATION
 
OCT/2003
 
I- 45
52.233-1
 
DISPUTES (JUL 2002) -- ALTERNATE I (DEC 1991)
 
DEC/1991
 
I- 46
52.233-1
 
DISPUTES
 
JUL/2002
 
I- 47
52.233-3
 
PROTEST AFTER AWARD
 
AUG/1996
 
I- 48
52.233-3
 
PROTEST AFTER AWARD (AUG 1996) -- ALTERNATE I (JUN 1985)
 
JUN/1985
 
I- 49
52.233-4
 
APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM
 
OCT/2004
 
I- 50
52.242-13
 
BANKRUPTCY
 
JUL/1995
 
I- 51
52.243-1
 
CHANGES--FIXED PRICE (AUG 1987) -- ALTERNATE I (APR 1984)
 
APR/1984
 
I- 52
52.243-1
 
CHANGES--FIXED PRICE
 
AUG/1987
 
I- 53
52.243-2
 
CHANGES--COST REIMBURSEMENT
 
AUG/1987
 
I- 54
52.243-2
 
CHANGES - COST-REIMBURSEMENT (AUG 1987) -- ALTERNATE I (APR 1984)
 
APR/1984
 
I- 55
52.244-5
 
COMPETITION IN SUBCONTRACTING
 
DEC/1996
 
I- 56
52.244-6
 
SUBCONTRACTS FOR COMMERCIAL ITEMS
 
DEC/2010
 
I- 57
52.245-1
 
GOVERNMENT PROPERTY
 
AUG/2010
 
I- 58
52.245-9
 
USE AND CHARGES
 
AUG/2010
 
I- 59
52.249-2
 
TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE)
 
MAY/2004
 
I- 60
52.249-6
 
TERMINATION (COST REIMBURSEMENT)
 
MAY/2004
 
I- 61
52.249-8
 
DEFAULT (FIXED-PRICE SUPPLY AND SERVICE)
 
APR/1984
 
I- 62
52.249-14
 
EXCUSABLE DELAYS
 
APR/1984
 
I- 63
252.203-7001
 
PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-CONTRACT- RELATED
FELONIES
 
DEC/2008
 
I- 64
252.203-7002
 
REQUIREMENT TO INFORM EMPLOYEES OF WHISTLEBLOWER RIGHTS
 
JAN/2009
 
I- 65
252.204-7000
 
DISCLOSURE OF INFORMATION
 
DEC/1991
 
I- 66
252.204-7003
 
CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT
 
APR/1992
 
I- 67
252.205-7000
 
PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS
 
DEC/1991
 
I- 68
252.219-7003
 
SMALL BUSINESS SUBCONTRACTING PLAN (DoD CONTRACTS)
 
SEP/2011
 
I- 69
252.223-7004
 
DRUG-FREE WORK FORCE
 
SEP/1988
 
I- 70
252.225-7004
 
REPORT OF INTENDED PERFORMANCE OUTSIDE THE UNITED STATES AND CANADA-­SUBMISSION
AFTER AWARD
 
OCT/2010
 
I- 71
252.227-7015
 
TECHNICAL DATA--COMMERCIAL ITEMS
 
DEC/2011
 
I- 72
252.227-7016
 
RIGHTS IN BID OR PROPOSAL INFORMATION
 
JAN/2011
 
I- 73
252.227-7025
 
LIMITATIONS ON THE USE OR DISCLOSURE OF GOVERNMENT-FURNISHED INFORMATION MARKED
WITH RESTRICTIVE LEGENDS
 
MAR/2011
 
I- 74
252.227-7027
 
DEFERRED ORDERING OF TECHNICAL DATA OR COMPUTER SOFTWARE
 
APR/1988
 
I- 75
252.227-7037
 
VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA
 
SEP/2011
 
I- 76
252.232-7003
 
ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS
 
MAR/2008
 
I- 77
252.243-7001
 
PRICING OF CONTRACT MODIFICATIONS
 
DEC/1991
 
I- 78
252.246-7000
 
MATERIAL INSPECTION AND RECEIVING REPORT
 
MAR/2008
 
I- 79
252.249-7002
 
NOTIFICATION OF ANTICIPATED CONTRACT TERMINATION OR REDUCTION
 
OCT/2010
               
I- 80
52.212-5
  CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE
ORDERS- -COMMERCIAL ITEMS  
MAR/2012
 

 
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract
by reference, to implement provisions of law or Executive orders applicable
to acquisitions of commercial items:
 
(1)  52.222-50, Combating Trafficking in Persons (FEB 2009) (22U.S.C. 7104(g)).
 
--Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).
 
(2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).
 
(3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108 77, 108-78).
 
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:
 
x       (1)  52.203-6, Restrictions on Subcontractor Sales to the Government
(Sep 2006), with Alternate I (Oct 1995)(41 U.S.C. 253g and 10 U.S.C. 2402).
 
x       (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010)
(Pub. L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 35 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
o       (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (Jun 2010) (Section 1553 of Pub. L. 111-5). (Applies to
contracts funded by the American Recovery and Reinvestment Act of 2009.)
 
o       (4)  52.204-10, Reporting Executive Compensation and First-Tier
Subcontract Awards (Feb 2012) (Pub. L. 109-282) (31 U.S.C. 6101 note).
 
o       (5) 52.204-11, American Recovery and Reinvestment Act - -
Reporting Requirements (JUL 2010) (Pub. L. 111-5).
 
x       (6)   52.209-6, Protecting the Government's Interest When
Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment (DEC 2010) (31 U.S.C. 6101 note).
 
x       (7)   52.209-9, Updates of Publicly Available Information Regarding
Responsibility Matters (JAN 2012) (41 U.S.C. 2313).
 
o       (8)  52.209-10, Prohibition on Contracting with Inverted Domestic
Corporations (section 740 of Division C of Public Law 111-117, section 743 of
Division D of Public Law 111-8, and section 745 of Division D of Public Law
110-161)
 
o       (9) 52.219-3, Notice of Total HUBZone Set-Aside or Sole-Source Award
 (Nov 2011) (15 U.S.C. 657a).
 
o       (10) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (Jan 2011) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).
 
o       (11)   [Reserved]
 
o       (12) (i)  52.219- 6, Notice of Total Small Business Set-Aside  (Nov
2011) (15 U.S.C. 644).
 
o       (ii)  Alternate I (Nov 2011) of 52.219-6.
 
o       (iii)  Alternate II (Nov 2011) of 52.219-6.
 
o       (13) (i)  52.219-7, Notice of Partial Small Business Set-Aside  (June
2003) (15 U.S.C. 644).
 
o       (ii)  Alternate I (Oct 1995) of 52.219-7.
 
o       (iii)  Alternate II  (Mar 2004) of 52.219-7.
 
x      (14) 52.219-8, Utilization of Small Business Concerns (Jan 2011) (15
U.S.C. 637(d) (2) and (3)).
 
x      (15) (i) 52.219-9, Small Business Subcontracting Plan (Jan 2011) (15
U.S.C. 637(d) (4)).
 
o       (ii)   Alternate I (Oct 2001) of 52.219-9.
 
x      (iii)  Alternate II  (Oct 2001) of 52.219-9.
 
o       (iv) Alternate III  (Jul 2010) of 52.219-9.
 
o       (16)  52.219-13, Notice of Set-Aside of Orders  (NOV 2011) (15 U.S.C.
644(r)).
 
o       (17) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C.
637(a) (14)).
 
x      (18) 52.219-16, Liquidated Damages- -Subcontracting Plan (JAN 1999) (15
U.S.C. 637(d) (4) (F) (i)).
 
o       (19) (i)  52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Oct 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).
 
o      (ii)  Alternate I (June 2003) of 52.219-23.
 
x      (20) 52.219-25,  Small Disadvantaged Business Participation
ProgramDisadvantaged Status and Reporting (Dec 2010) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).
 
o       (21) 52.219-26, Small Disadvantaged Business Participation
ProgramIncentive Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102,  and
10 U.S.C. 2323).
 
o       (22) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small
Business Set-Aside (Nov 2011) (15 U.S.C. 657 f)
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 36 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
x      (23) 52.219-28, Post Award Small Business Program
Rerepresentation  (Apr  2009) (15  U.S.C.  632  (a)   (2)).
 
o       (24) 52.219-29 Notice of Total Set-Aside for Economically Disadvantaged
Women-Owned Small Business (EDWOSB) Concerns (Nov 2011).
 
o       (25) 52.219-30 Notice of Total Set-Aside for Women-Owned Small
Business (WOSB) Concerns Eligible Under the WOSB Program (Nov 2 011).
 
o       (26) 52.222-3,  Convict  Labor  (June 2003) (E.O. 11755).
 
x      (27) 52.222-19,  Child  Labor Cooperation  with Authorities
and  Remedies (Mar 2012) (E.O. 13126) .
 
x      (28)  52.222-21,  Prohibition of Segregated Facilities (Feb  1999) .
 
x      (29) 52.222-26,  Equal Opportunity (Mar 2007) (E.O.  11246) .  
 
x      (30) 52.222-35,  Equal
Opportunity for Special Disabled Veterans,Veterans of  the Vietnam Era, and
Other  Eligible Veterans (Sep 2010) (38  U.S.C.  4212) .
 
x      (31) 52.222-36,  Affirmative Action for Workers
with  Disabilities  (Oct 2010) (29 U.S.C.793) .
 
x      (32)  52.222-37,  Employment Reports on
Special Disabled Veterans, Veterans of the Vietnam Era, and
Other Eligible Veterans (Sep 2010) (38  U.S.C.  4212) .
 
x      (33)  52.222-40,  Notification of  Employee Rights Under
the  National Labor Relations Act (DEC 2010) (E.O.  13496) .
 
x      (34)  52.222-54,  Employment Eligibility Verification
(Jan 2009). (Executive  Order  12989). (Not  applicable to the acquisition  of
commercially available off-the-shelf  items or certain other types of commercial
items as prescribed  in 22.1803.)
 
o      (35) (i)  52.223-9,  Estimate of  Percentage of Recovered
Material Content for  EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
(3) (A) (ii)). (Not applicable to the acquisition of commercially available
off-the-shelf  items.)
 
o       (ii)  Alternate I (May 2008) of 52.223-9 (42 U.S.C.  6962 (i) (2) (C)).
(Not  applicable to the acquisition of commercially available off-the-shelf 
items.)

 
o       (36) 52.223-15,  Energy Efficiency in Energy-Consuming
Products (Dec  2007)  (42   U.S.C.8259b).
 
x      (37) (i)  52.223-16,  IEEE 1680 Standard for the Environmental Assessment
of  Personal Computer Products (DEC  2007)  (E.O. 13423).
 
o       (ii)  Alternate  I  (DEC 2007) of  52.223-16.
 
x      (38) 52.223-18,   Encouraging Contractor Policies to Ban Text Messaging
While Driving  (AUG 2011) (E.O. 13513) .
 
o       (39) 52.225-1,   Buy American Act--Supplies  (Feb  2009)
(41 U.S.C.  10a-10d).
 
o       (40) (i)  52.225-3,  Buy American Act Free Trade Agreements -- Israeli
Trade  Act (Mar  2012) (41 U.S.C.  10a-10d, 19 U.S.C.  3301 note,  19 U.S.C.
 2112 note,  19 U.S.C.  3805 note,  Pub. L.
108-77,  108-78, 108-286, 108-302, 109-53, 109-169, 109-283, and 110-138).
 
o       (ii)  Alternate  I  (Mar 2012) of 52.225-3.
 
o       (iii)  Alternate II  (Mar 2012) of 52.225-3.
 
o       (iv) Alternate III  (Mar 2012) of 52.225-3.
 
o       (41) 52.225-5,  Trade Agreements (Mar  2012)  (19  U.S.C.
  2501,  et  seq., 19 U.S.C.  3301 note).
 
x      (42)  52.225-13, Restrictions on Certain Foreign Purchases  (Jun 2008)
(E.o.s, proclamations, and statutes administered by the Office of Foreign
Assets Control of the Department of the Treasury).
 
o       (43) 52.226-4,  Notice of Disaster or Emergency Area
Set-Aside (Nov 2007) (42 U.S.C. 5150).
 
o       (44)   52.226-5, Restrictions on Subcontracting Outside Disaster or
Emergency Area (Nov 2007) (42 U.S.C. 5150).
 
o       (45) 52.232-29,  Terms for Financing of Purchases of Commercial Items
(Feb 2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
 
o       (46)   52.232-30, Installment Payments for Commercial Items (Oct 1995)
(41 U.S.C. 255 (f), 10 U.S.C. 2307 (f)).
 
x      (47) 52.232-33,   Payment by Electronic Funds Transfer - - Central
Contractor Registration (Oct. 2003) (31 U.S.C. 3332).
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 37 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
o       (48) 52.232-34, Payment by Electronic Funds Transfer - - Other
Than Central Contractor Registration (May 1999) (31 U.S.C. 3332).
 
o       (49) 52.232-36,  Payment by Third Party (FEB 2010) (31 U.S.C. 3332) .
 
o       (50) 52.239-1,  Privacy or Security Safeguards (Aug 1996) (5 U.S.C.
552a) .
 
x      (51) (i)  52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631) .
 
o       (ii)  Alternate I (Apr 2003) of 52.247-64.
 
(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:
 
o       (1) 52.222-41, Service Contract Act of 1965, (Nov 2007)(41 U.S.C. 351,
et seq.).
 
o      
(2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989)(29 U.S.C.
 206 and 41 U.S.C. 351, et seq.).
 
o       (3) 52.222-43, Fair Labor Standards Act and Service Contract Act - -
Price Adjustment (Multiple Year and Option Contracts) (Sep 2009) (29 U.S.C.
206 and 41 U.S.C. 351, et seq.).
 
o       (4) 52.222-44, Fair Labor Standards Act and Service Contract Act --
Price Adjustment  (Sep 2009)(29 U.S.C.  206 and 41 U.S.C. 351, et seq.).
 
x      (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment--Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
 
o       (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services--Requirements (Feb 2009) (41 U.S.C.  351, et
seq.).
 
o       (7) 52.226-6, Promoting Excess Food Donation to Nonprofit
Organizations.  (Mar 2009) (Pub. L. 110-247).
 
o       (8) 52.237-11, Accepting and Dispensing of $1 Coin (Sep 2008) (31 U.S.C 
5112(p)(1)).
 

--------------------------------------------------------------------------------

 
(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph  (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition  threshold, and does
not contain the clause at 52.215- 2, Audit and Records - - Negotiation.
 
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractors directly pertinent records involving transactions
related to this contract.
 
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination,  audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
 
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor  to create or maintain any record
that the Contractor does not maintain in the ordinary course of business or
pursuant to a provision of law.
 
(e) (1) Notwithstanding  the requirements of the clauses in paragraphs  (a),
(b), (c) and (d) of this clause, the Contractor is not required to flow down any
FAR clause, other than those in this paragraph  (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause- -
 
(i) 52.203-13, Contractor Code of Business Ethics and Conduct  (Apr 2010) (Pub.
L.  110-252, Title VI, Chapter 1 (41 U.S.C.  251 note)).
 
(ii) 52.219-8, Utilization of Small Business Concerns (Dec 2010)(15 U.S.C.
 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts  to small
business concerns) exceeds $650,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier
subcontracts that offer subcontracting
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 38 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
opportunities.
 
(iii)  [Reserved]
 
(iv)  52.222-26, Equal Opportunity  (Oct 2010) (E. O.  11246) .
 
(v) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (Sep 2010) (38 U.S.C. 4212).
 
(vi) 52.222-36,  Affirmative Action for Workers with Disabilities (June 1998)
(29 U.S.C. 793).
 
(vii)  52.222-40,  Notification of Employee Rights Under the National Labor
Relations Act (DEC 2010) (E.O. 13496) .
 
(viii) 52.222-41,  Service Contract Act of 1965, (Nov 2007), flow down required
for all subcontracts subject to the Service Contract Act of 1965 (41 U.S.C. 351,
et seq.)
 
(ix) 52. 222-50, Combating Trafficking  in Persons (FEB 2009) (22
U.S.C.  7104(g)).
 
___ Alternate I (Aug 2007) of 52.222-50  (22 U.S.C. 7104(g)).
 
(x) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment--Requirements (Nov 2007) (41 U.S.C. 351, et seq.)
 
(xi) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services--Requirements (Feb 2009) (41 U.S.C. 351, et seq.)
 
(xii) 52.222-54, Employment Eligibility Verification (Jan 2009) .
 
(xiii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (Mar
2009) (Pub. L. 110-247) . Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.
 
(xiv) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels
(Feb 2006)(46 U.S.C. Appx 124l(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
 
(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
 
(End of Clause)
 
 
I-81
52.216-7
ALLOWABLE COST AND PAYMENT
JUN/2011
 

 
(a) Invoicing.
 
(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) Subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.
 
(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.
 
(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request. In the event that the Government requires an audit or other
review of a specific payment request to ensure compliance with the terms and
conditions of the contract, the designated payment office is not compelled to
make payment by the specified due date.
 
(b) Reimbursing costs.


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 39 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
(1)  For the purpose of reimbursing allowable costs (except as provided in
subparagraph (b)(2) of this clause, with respect to pension, deferred profit
sharing, and employee stock ownership plan contributions), the term costs
includes only- -
 
(i)  Those recorded costs that, at the time of the request for reimbursement,
the Contractor has paid by  cash, check, or other form of actual payment for
items or services purchased directly for the contract;
 
(ii)  When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for- -
 
(A)  Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made
 
(l)  In accordance with the terms and conditions of a subcontract or invoice;
and
 
(2)  Ordinarily within 30 days of the submission of the Contractors payment
request to the Government;
 
(B)  Materials issued from the Contractors inventory and placed in the
production process for use on the contract;
 
(C)  Direct labor;
 
(D)  Direct travel;
 
(E)  Other direct in-house costs; and
 
(F)  Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor  for purposes of obtaining reimbursement under
Government contracts; and
 
(iii)  The amount of financing payments that have been paid by cash, check or
other form of payment to subcontractors.
 
(2)  Accrued costs of Contractor contributions under employee pension plans
shall be excluded until actually paid unless
 
(i)  The Contractors practice is to make contributions
to the retirement fund quarterly or more frequently; and
 
(ii)  The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractors indirect costs for payment purposes).
 
(3)  Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.
 
(4)  Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractors expense or at no cost to the Government  shall be
disregarded for purposes of cost-reimbursement under this clause.
 
(c)  Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.
 
(d)  Final indirect cost rates.
 
(1)  Final annual indirect cost rates and the appropriate bases shall be
established in accordance with Subpart 42.7 of the Federal Acquisition
Regulation (FAR) in effect for the period covered by the indirect cost rate
proposal.
 
(2) (i)  The Contractor shall submit an adequate final indirect cost rate
proposal to the Contracting Officer (or cognizant Federal agency official) and
auditor within the 6-month period following the expiration of each of its fiscal
years. Reasonable extensions, for exceptional circumstances only, may be
requested in writing by the Contractor and granted in writing by the Contracting
Officer. The Contractor shall support its proposal with adequate supporting
data.
 
(ii)  The proposed rates shall be based on the Contractors actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractors proposal.
 
(iii)  An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:
 
(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated  indirect rate.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 40 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by element of cost as identified in accounting records (Chart
of Accounts).
 
(C)  Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.
 
(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.
 
(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs.
 
(F) Facilities capital cost of money factors computation.
 
(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.
 
(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.
 
(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.
 
(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).
 
(K) Summary of each time-and-materials and labor-hour contract information,
including labor categories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.
 
(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.
 
(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.
 
(N) Certificate of final indirect costs (see 52.242-4, Certification of Final
Indirect Costs).
 
(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).
 
(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:
 
(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.
 
(B) General Organizational information and Executive compensation for the five
most highly compensated executives. See 31.205-6(p). Additional salary reference
information is available at
http://www.whitehouse.gov/omb/procurement_index_exec_comp/.
 
(C) Identification of prime contracts under which the contractor performs as a
subcontractor.
 
(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of the accounting
system has not changed from the previous year's submission).
 
(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changed
from the previous year's submission).
 
(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc.).
 
(G) Management letter from outside CPAs concerning any internal control
weaknesses.
 
(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph (G) of this section.
 
(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government.
 
(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 41 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
is made.
 
(K) Federal and State income tax returns.
 
(L) Securities and Exchange Commission 10-K annual report.
 
(M) Minutes from board of directors meetings.
 
(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.
 
(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.
 
(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
section, within 60 days after settlement of final indirect cost rates.
 
(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify
 
(i) the agreed upon final annual indirect cost rates,
 
(ii) the bases to which the rates apply,
 
(iii) the periods for which the rates apply,
 
(iv) any specific indirect cost items treated as direct costs in the settlement,
and
 
(v) the affected contract and/or subcontract, identifying any with advance
agreements or special terms and the applicable rates.
 
The understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.
 
(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.
 
(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, Contractor shall submit a completion invoice
or voucher to reflect the settled amounts and rates. The completion invoice or
voucher shall include settled subcontract amounts and rates. The prime
contractor is responsible for settling subcontractor amounts and rates included
in the completion invoice or voucher and providing status of subcontractor
audits to the contracting officer upon request.
 
(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may--
 
(A) Determine the amounts due to the Contractor under the contract; and
 
(B) Record this determination in a unilateral modification to the contract.
 
(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.
 
(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates- -
 
(1) Shall be the anticipated final rates; and
 
(2) May be prospectively or retroactively revised by mutual agreement, at either
partys request, to prevent substantial overpayment or underpayment.
 
(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.
 
(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractors invoices or vouchers and statements of cost audited.
Any payment may be- -
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 42 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:  
COMTECH MOBILE DATACOM CORPORATION

 
(1)  Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or
 
(2) Adjusted for prior overpayments or underpayments.
 
(h) Final payment.
 
(1) Upon approval of a completion invoice or voucher submitted by the Contractor
in accordance with paragraph (d) (5) of this clause, and upon the Contractors
compliance with all terms of this contract, the Government shall promptly pay
any balance of allowable costs and that part of the fee (if any) not previously
paid.
 
(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver --
 
(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and
 
(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except
 
(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;
 
(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims
in writing to the Contracting Officer within 6 years following the release date
or notice of final payment date, whichever is earlier; and
 
(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractors indemnification of the
Government against patent liability.
 
(End of Clause)
 
I-82
52.216-19 
ORDER LIMITATIONS
OCT/1995
 

 
(a) Minimum order. When the Government requires supplies or services covered by
this contract in an amount of less than $1,000.00, the Government is not
obligated to purchase, nor is the Contractor obligated to furnish, those
supplies or services under the contract.
 
(b) Maximum order. The Contractor is not obligated to honor --
 
(1) Any order for a single hardware item in excess of the contract ceiling;
 
(2) Any order for a combination of items in excess of the contract ceiling; or


(3) A series of orders from the same ordering office within 30 days that
together call for quantities exceeding the limitation in subparagraph (b)(1) or
(2) of this section.
 
(c) If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) of this section.
 
(d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall
honor any order exceeding the maximum order limitations in paragraph (b), unless
that order (or orders) is returned to the ordering office within three (3) days
after issuance, with written notice stating the Contractors intent not to ship
the item (or items) called for and the reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.
 
(End of Clause)


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 43 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
I-83
52.216-22
INDEFINITE QUANTITY
OCT/1995
 

 
(a) This is an indefinite quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.
 
(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
maximum. The Government shall order at least the quantity of supplies or
services designated in the Schedule as the minimum.
 
(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
 
(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor's and
Government's rights and obligations with respect to that order to the same
extent as if the order were completed during the contracts effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after 365 days after the expiration date of this contract.
 
(End of Clause)
 
I-84
52.216-23
EXECUTION AND COMMENCEMENT OF WORK
APR/1984
 

 
The Contractor shall indicate acceptance of this letter contract by signing
three copies of the contract and returning them to the Contracting Officer not
later than 29 March 2012. Upon acceptance by both parties, the Contractor shall
proceed with performance of the work, including purchase of necessary materials.
 
(End of Clause)
 
I-85
52.216-24 
LIMITATION OF GOVERNMENT LIABILITY
APR/1984
 

 
(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding the obligated value identified in
the orders placed off of this contract.
 
(b) The maximum amount for which the Government shall be liable if this contract
is terminated is the obligated amount identified referenced in paragraph (a) of
this text.
 
(End of Clause)
 
I-86
52.217-8
OPTION TO EXTEND SERVICES
NOV/1999
 

 
The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 days of the expiration date of the order.
 
(End of Clause)
 
I-87
52.217-9
OPTION TO EXTEND THE TERM OF THE CONTRACT
MAR/2000
 

 
(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days of the expiration date of the contract; provided that
the Government gives the Contractor a preliminary written notice of its intent
to extend at least 60 days before the contract expires. The preliminary notice
does not commit the Government to an extension.
 
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 44 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION



(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 3 years.
 
(End of Clause)
 

I-88 52.243-7  NOTIFICATION OF CHANGES APR/1984


(a) Definitions. Contracting Officer, as used in this clause, does not include
any representative of the Contracting Officer.
 
Specifically Authorized Representative (SAR), as used in this clause, means any
person the Contracting Officer has so designated by written notice (a copy of
which shall be provided to the Contractor) which shall refer to this
subparagraph and shall be issued to the designated representative before the SAR
exercises such authority.
 
(b) Notice. The primary purpose of this clause is to obtain prompt reporting of
Government conduct that the Contractor considers to constitute a change to this
contract. Except for changes identified as such in writing and signed by the
Contracting Officer, the Contractor shall notify the Administrative Contracting
Officer in writing promptly, within 2 calendar days from the date that the
Contractor identifies any Government conduct (including actions, inactions, and
written or oral communications) that the Contractor regards as a change to the
contract terms and conditions. On the basis of the most accurate information
available to the Contractor, the notice shall state - -
 
(1) The date, nature, and circumstances of the conduct regarded as a change;
 
(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in or knowledgeable about such conduct;
 
(3) The identification of any documents and the substance of any oral
communication involved in such conduct;


(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;


(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including - -


(i) What contract line items have been or may be affected by the alleged change;


(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;


(iii) To the extent practicable, what delay and disruption in the manner and
sequence of performance and effect on continued performance have been or may be
caused by the alleged change;


(iv) What adjustments to contract price, delivery schedule, and other provisions
affected by the alleged change are estimated; and


(6) The Contractors estimate of the time by which the Government must respond to
the Contractors notice to minimize cost, delay or disruption of performance.


(c) Continued performance. Following submission of the notice required by
paragraph (b) of this clause, the Contractor shall diligently continue
performance of this contract to the maximum extent possible in accordance with
its terms and conditions as construed by the Contractor, unless the notice
reports a direction of the Contracting Officer or a communication from a SAR of
the Contracting Officer, in either of which events the Contractor shall continue
performance; provided, however, that if the Contractor regards the direction or
communication as a change as described in paragraph (b) of this clause, notice
shall be given in the manner provided. All directions, communications,
interpretations, orders and similar actions of the SAR shall be reduced to
writing promptly and copies furnished to the Contractor and to the Contracting
Officer. The Contracting Officer shall promptly countermand any action which
exceeds the authority of the SAR.


(d) Government response. The Contracting Officer shall promptly, within 7
calendar days after receipt of notice, respond to the notice in writing. In
responding, the Contracting Officer shall either - -


(1) Confirm that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance;


(2) Countermand any communication regarded as a change;


(3) Deny that the conduct of which the Contractor gave notice constitutes a
change and when necessary direct the mode of further performance; or
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 45 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
(4) In the event the Contractors notice information is inadequate to make a
decision under subparagraphs (d) (1), (2), or (3) of this clause, advise the
Contractor what additional information is required, and establish the date
by which it should be furnished and the date thereafter by which the Government
will respond.
 
(e) Equitable adjustments.
 
(1) If the Contracting Officer confirms that Government conduct effected a
change as alleged by the Contractor, and the conduct causes an increase or
decrease in the Contractors cost of, or the time required for, performance of
any part of the work under this contract, whether changed or not changed by such
conduct, an equitable adjustment shall be made- -


(i) In the contract price or delivery schedule or both; and


(ii) In such other provisions of the contract as may be affected.


(2) The contract shall be modified in writing accordingly, In the case of
drawings, designs or specifications which are defective and for which the
Government is responsible, the equitable adjustment shall include the cost and
time extension for delay reasonably incurred by the Contractor in attempting to
comply with the defective drawings, designs or specifications before the
Contractor identified, or reasonably should have identified, such defect. When
the cost of property made obsolete or excess as a result of a change confirmed
by the Contracting Officer under this clause is included in the equitable
adjustment, the Contracting Officer shall have the right to prescribe the manner
of disposition of the property. The equitable adjustment shall not include
increased costs or time extensions for delay resulting from the Contractors
failure to provide notice or to continue performance as provided, respectively,
in paragraphs (b) and (c) of this clause.


NOTE: The phrases contract price and cost wherever they appear in the clause,
may be appropriately modified to apply to cost­-reimbursement or incentive
contracts, or to combinations thereof.
 
(End of Clause)
 
I-89
252.212-7001
CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS
APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS
MAR/2012

 



(a) The Contractor agrees to comply with the following Federal Acquisition
Regulation (FAR) clause which, if checked, is included in this contract by
reference to implement a provision of law applicable to acquisitions of
commercial items or components.
 
x 52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207) .
 
(b) The Contractor agrees to comply with any clause that is checked on the
following list of Defense FAR Supplement clauses which, if checked, is included
in this contract by reference to implement provisions of law or Executive orders
applicable to acquisitions of commercial items or components.
 
(1) x 252.203-7000, Requirements Relating to Compensation of
Former DoD Officials (SEP 2011) (Section 847 of Pub. L. 110-181).


(2) x 252.203-7003, Agency Office of the
Inspector General (SEP 2010) (section 6101 of Pub. L. 110-252, 41 U.S.C. 3509).


(3) x 252.205-7000, Provision of Information to Cooperative Agreement Holders
(DEC 1991) (10 U.S.C. 2416).


(4) x 252.219 -7003, Small, Small Disadvantaged
and Women-Owned Small Business Subcontracting Plan (DoD Contracts)
(SEP 2011) (15 U.S.C. 637).


(5) o 252.219-7004, Small, Small Disadvantaged and Women-Owned Small Business
Subcontracting Plan (Test Program) (JAN 2011) (15 U.S.C. 637 note).
 
(6) (i) x 252.225-7001, Buy American Act and Balance of Payments Program (OCT
2011) (41 U.S.C. 10a-10d, E. O. 10582).
 
 (ii) o Alternate I (OCT 2011) of 252.225-7001.
 
(7) o 252.225-7008, Restriction on Acquisition of Specialty Metals
(JUL 2009) (10 U.S.C. 2533b).
 
(8) x 252.225-7009, Restriction on Acquisition of Certain Articles Containing
Specialty Metals (Jan 2011) (10 U.S.C. 2533b).
 
(9) x 252.225-7012, Preference for Certain Domestic Commodities (Jun 2010)
(10 U.S.C. 2533a).


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 46 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION


(10) o 252.225-7015, Restriction on Acquisition of Hand or Measuring Tools (JUN
2005) (10 U.S.C. 2533a).


(11) o 252.225-7016, Restriction on Acquisition of Ball and Roller Bearings (Jun
2011) (Section 8065 of Public Law 107-117 and the same restriction in subsequent
DoD appropriations acts).
 
(12) o 252.225-7017, Photovoltaic Devices (MAR 2012) (Section 846 of Pub. L.
111-383).
 
(13) (i) o 252.225-7021, Trade Agreements (JAN 2012) (19 U.S.C. 2501-2518 and
19 U.S.C. 3301 note).
 
(ii) o Alternate I (OCT 2011) of 252.225-7021.


(iii) o Alternate II (OCT 2011) of 252.225-7021.


(14) o 252.225-7027, Restriction on Contingent Fees for Foreign Military Sales
(APR 2003) (22 U.S.C. 2779).
 
 (15) o 252.225-7028, Exclusionary Policies and Practices of Foreign Governments
(APR 2003) (22 U.S.C. 2755).
 
(16) (i) o 252.225-7036, Buy American Act--Free Trade Agreements--Balance
of Payments Program (OCT 2011) (41 U.S.C. 10a-10d and 19 U.S.C. 3301 note).


(ii) o Alternate I (OCT 2011) of 252.225-7036.
 
(iii) o Alternate II (OCT 2011) of 252.225-7036.
 
(iv) o Alternate III (OCT 2011) of 252.225-7036.
 
(17) o 252.225-7038, Restriction on Acquisition of Air Circuit
Breakers (JUN 2005) (10 U.S.C. 2534(a) (3)).


(18) o 252.225-7039, Contractors Performing Private Security Functions (AUG
2011) (Section 862 of Pub. L. 110-181, as amended by section 853 of Pub. L.
110-417 and sections 831 and 832 of Pub. L. 111-383).


(19) x 252.226-7001, Utilization of Indian Organizations, Indian-Owned Economic
Enterprises, and Native Hawaiian Small Business Concerns (SEP 2004) (Section
8021 of Public Law 107-248 and similar sections in subsequent DoD appropriations
acts).
 
(20) o 252.227-7013, Rights in Technical Data--Noncommercial Items (FEB 2012),
if applicable (see 227.7103-6(a)).
 
(21) x 252.227-7015, Technical Data--Commercial Items (DEC 2011) (10 U.S.C.
2320).


(22) x 252.227-7037, Validation of Restrictive Markings on Technical Data (SEP
2011) (10 U.S.C. 2321).


(23) x 252.232-7003, Electronic Submission of Payment Requests and
Receiving Reports (MAR 2008) (10 U.S.C. 2227).


(24) o 252.237-7010, Prohibition on Interrogation of Detainees by Contractor
Personnel (NOV 2010) (Section 1038 of Pub. L. 111-84).
 
(25) o 252.237-7019, Training for Contractor Personnel Interacting with
Detainees (DEC 2010) (Section 1092 of Public Law 108-375).
 
(26) x 252.243-7002, Requests for Equitable Adjustment (MAR 1998) (10 U.S.C.
2410).


(27) o 252.246-7004, Safety of Facilities, Infrastructure, and Equipment for
Military Operations (OCT 2010) (Section 807 of Public Law 111-84).


(28) o 252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge Adjustment
to the Cost Bearer (SEP 2010) (Section 884 of Public Law 110-417).
 
(29) (i) x 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C.
2631).
 
(ii) x Alternate I (MAR 2000) of 252.247-7023.
 
(iii) o Alternate II (MAR 2000) of 252.247-7023.


(iv) o Alternate III (MAY 2002) of 252.247-7023.


(30) o 252.247-7024, Notification of Transportation of Supplies by Sea
(MAR 2000) (10 U.S.C. 2631).
 
 
 

--------------------------------------------------------------------------------

 



  Reference No. of Document Being Continued Page 47 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
(31) o 252.247-7027, Riding Gang Member Requirements (OCT 2011) (Section 3504 of
Pub. L. 110-417).


(c) In addition to the clauses listed in paragraph (e) of the Contract Terms and
Conditions Required to Implement Statutes or Executive Orders--Commercial Items
clause of this contract (FAR 52.212-5), the Contractor shall include the terms
of the following clauses, if applicable, in subcontracts for commercial items or
commercial components, awarded at any tier under this contract:


(1) 252.225-7039, Contractors Performing Private Security Functions (AUG 2011)
(Section 862 of Pub. L. 110-181, as amended by section 853 of Pub. L. 110-417
and sections 831 and 832 of Pub. L. 111-383).


(2) 252.227-7013, Rights in Technical Data--Noncommercial Items (FEB 2012), if
applicable (see 227.7103-6(a)).
 
(3) 252.227-7015, Technical Data --Commercial Items (DEC 2011), if applicable
(see 227.7102-4(a)).
 
(4) 252.227-7037, Validation of Restrictive Markings on Technical Data (SEP
2011), if applicable (see 227.7102-4(c)).


(5) 252.237-7010, Prohibition on Interrogation of Detainees by
Contractor Personnel (NOV 2010) (Section 1038 of Pub. L. 111-84).
 
(6) 252.237-7019, Training for Contractor Personnel Interacting with
Detainees (SEP 2006) (Section 1092 of Public Law 108-375).
 
(7) 252.247-7003, Pass-Through of Motor Carrier Fuel Surcharge Adjustment to the
Cost Bearer (SEP 2010) (Section 884 of Public Law 110-417).


(8) 252.247-7023, Transportation of Supplies by Sea (MAY 2002) (10 U.S.C. 2631).
 
(9) 252.247-7024, Notification of Transportation of Supplies by Sea (MAR 2000)
(10 U.S.C. 2631).
 
(End of clause)
 

I-90   252.217-7027 CONTRACT DEFINITIZATION OCT/1998

 
(a) A Cost Plus Fixed Fee (CPFF)/Firm Fixed Price (FFP)Indefinite Delivery
Indefinite Quantity (IDIQ) contract is contemplated for the acquisition of
Network Operations Center Services, Antennas/Transceivers, Support Hardware, and
Engineering/Repair Services. The Contractor agrees to begin promptly negotiating
with the Contracting Officer the terms of a definitive contract that will
include (1) all clauses required by the Federal Acquisition Regulation (FAR) on
the date of execution of the undefinitized contract action, (2) all clauses
required by law on the date of execution of the definitive contract action, and
(3) any other mutually agreeable clauses, terms, and conditions. The Contractor
agrees to submit a qualifying proposal and cost or pricing data, for services,
and other than cost or pricing data, for hardware supporting its proposal.
 
(b) The schedule for definitizing this contract action is as follows:
 
Submission of Proposal:
04 May 2012
Beginning of negotiations:
15 June 2012
Target date for definitization of contract:
03 August 2012

 
(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with Subpart 15.4
and Part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.
 
(1) After the Contracting Officers determination of price or fee, the contract
shall be governed by


(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);


(ii) All clauses required by law as of the date of the Contracting Officers
determination; and


(iii) Any other clauses, terms, and conditions mutually agreed upon.


(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.
 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 48 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated price in no event to exceed $80,730,903.
 
(End of clause)



I-91
52.230-3 (DEV 2012-O0003)
 
DISCLOSURE AND CONSISTENCY OF COST ACCOUNTING PRACTICES (DEVIATION 2012-O0003)
JAN/2012

 
(a) The Contractor, in connection with this contract, shall - -


(1) Comply with the requirements of 48 CFR 9904.401, Consistency in Estimating,
Accumulating, and Reporting Costs; 48 CFR 9904.402, Consistency in Allocating
Costs Incurred for the Same Purpose; 48 CFR 9904.405, Accounting for Unallowable
Costs; and 48 CFR 9904.406, Cost Accounting StandardCost Accounting Period, in
effect on the date of award of this contract as indicated in 48 CFR Part 9904.


(2) (CAS-covered Contracts Only) If it is a business unit of a company required
to submit a Disclosure Statement, disclose in writing its cost accounting
practices as required by 48 CFR 9903.202-1 through 9903.202-5. If the Contractor
has notified the Contracting Officer that the Disclosure Statement contains
trade secrets and commercial or financial information which is privileged and
confidential, the Disclosure Statement shall be protected and shall not be
released outside of the Government.
 
(3) (i) Follow consistently the Contractors cost accounting practices. A change
to such practices may be proposed, however, by either the Government or the
Contractor, and the Contractor agrees to negotiate with the Contracting Officer
the terms and conditions under which a change may be made. After the terms and
conditions under which the change is to be made have been agreed to, the change
must be applied prospectively to this contract, and the Disclosure Statement, if
affected, must be amended accordingly,
 
(ii) The Contractor shall, when the parties agree to a change to a cost
accounting practice and the Contracting Officer has made the finding required in
48 CFR 9903.201-6(c), that the change is desirable and not detrimental to the
interests of the Government, negotiate an equitable adjustment as provided in
the Changes clause of this contract. In the absence of the required finding, no
agreement may be made under this contract clause that will increase costs paid
by the United States.
 
(4) Agree to an adjustment of the contract price or cost allowance, as
appropriate, if the Contractor or a subcontractor fails to comply with the
applicable CAS or to follow any cost accounting practice, and such failure
results in any increased costs paid by the United States. Such adjustment shall
provide for recovery of the increased costs to the United States together with
interest thereon computed at the annual rate established under section 6621(a)
(2) of the Internal Revenue Code of 1986 (26 U.S.C. 6621(a) (2)), from the time
the payment by the United States was made to the time the adjustment is
effected.


(b) If the parties fail to agree whether the Contractor has complied with an
applicable CAS, rule, or regulation as specified in 48 CFR 9903 and 9904 and as
to any cost adjustment demanded by the United States, such failure to agree will
constitute a dispute under the Contract Disputes Act (41 U.S.C. 601).


(c) The Contractor shall permit any authorized representatives of the Government
to examine and make copies of any documents, papers, and records relating to
compliance with the requirements of this clause.


(d) The Contractor shall include in all negotiated subcontracts, which the
Contractor enters into, the substance of this clause, except paragraph (b), and
shall require such inclusion in all other subcontracts of any tier, except that
- -


(1) If the subcontract is awarded to a business unit which pursuant to 48 CFR
9903.201-2 is subject to other types of CAS coverage, the substance of the
applicable clause set forth in subsection 30.201-4 of the Federal Acquisition
Regulation shall be inserted.
 
(2) This requirement shall apply only to negotiated subcontracts in excess of
$700,000.
 
(3) The requirement shall not apply to negotiated subcontracts otherwise exempt
from the requirement to include a CAS clause as specified in 48 CFR 9903.201-1.
 
(End of Clause)



I-92 52.252-2 CLAUSES INCORPORATED BY REFERENCE FEB/1998

 
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address:

 
 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 49 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
http://www.acq.osd.mil/dpap/dars/far.html or http://www.acq.osd
mil/dpap/dars/index.htm or http://farsite.hill.af.mil/VFAFARa.HTM
 
(End of Clause)


 
 

--------------------------------------------------------------------------------

 
 

  Reference No. of Document Being Continued Page 50 of 50 CONTINUATION SHEET    
  PIIN/SIIN W15P7T - 12 - D - 0015 MOD/AMD   Name of Offeror or Contractor:
COMTECH MOBILE DATACOM CORPORATION

 
SECTION J - LIST OF ATTACHMENTS
 
List of
Addenda
  Title   Date  
 Number
of Pages
  Transmitted By
Exhibit A
  DATA ITEM C001 - PACKET SWITCH AND OPERATIONS DAILY LOG      
001
 
EMAIL
Exhibit B
  DATA ITEM C002 - SYSTEMS ACCEPTANCE TEST PROCEDURE      
001
 
EMAIL
Exhibit C
  DATA ITEM C003 - BAR CODE IDENTIFICATION REPORT      
001
 
EMAIL
Exhibit D
  DATA ITEM C004 - VERSION DESCRIPTION DOCUMENT      
001
 
EMAIL
Exhibit E
  DATA ITEM C005 - SOFTWARE TEST PLAN AND VERIFICATION MATRIX      
001
 
EMAIL
Exhibit F
  DATA ITEM C006 - SOFTWARE TEST PROCEDURES      
001
 
EMAIL
Exhibit G
  DATA ITEM C007 - SOFTWARE TEST PLAN, PROCEDURES, AND DESCRIPTION      
001
 
EMAIL
Exhibit H
  DATA ITEM C008 - MEETING MINUTES      
001
 
EMAIL
Exhibit J
  DATA ITEM C009 - CONTRACT STATUS REPORT      
001
 
EMAIL
Exhibit K
  DATA ITEM C010 - CONTRACT FINANCIAL REPORTS      
001
 
EMAIL
Exhibit L
  DATA ITEM C011 - CONTRACT WORK BREAKDOWN STRUCTURE      
001
 
EMAIL
Exhibit M
  DATA ITEM C012 - CONTRACTOR MANPOWER REPORT      
001
 
EMAIL
Exhibit N
  DATA ITEM C013 - CONFIGURATION CONTROL BOARD      
001
 
EMAIL
Attachment 0001
 
SOW FOR 2012-2015 NOC SERVICES, ANTENNAS/TRANSCEIVERS, SUPPORT HARDWARE, AND
ENGINEERING/REPAIR SERVICES
 
27-MAR-2012
     
EMAIL
Attachment 0002
 
CMDC ROUGH ORDER OF MAGNITUDE
         
EMAIL
Attachment 0003
 
COMMERCIAL INTELLECTUAL PROPERTY LICENSE AGREEMENT
         
EMAIL
Attachment 0004
 
CMDC ROM APPENDIX EMAIL TO INCLUDE TELEHOUSING NTE PRICES
 
27-MAR-2012
     
EMAIL

 
 

--------------------------------------------------------------------------------